985 F.2d 553
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Rodgers BURNLEY, Plaintiff-Appellant,v.Henry A. KENNON, Sheriff;  Ike King, Louisa County SheriffDepartment;  Officer Risby, Louisa County SheriffDepartment; Donnie Lowe, Louisa County Sheriff Department;Thomas Graves, Louisa County Sheriff Department;  DeputySeay, Louisa County Sheriff Department;  Kenny Harper,Louisa County Sheriff Department; R. F. McGehee;  LouisaCounty Sheriff Department;  John A. Garrett, CommonwealthAttorney of Louisa County;  Ottie J. Moore, Sheriff ofCaroline County;  William D. Beasley, Caroline CountySheriff Department;  County of Louisa;  Dean P. Agee, Clerk,Circuit Court of Louisa County;  William C. Porter, Jr.,Administrator of Louisa County; Director of Mary WashingtonHospital;  Louise Burnley; William B. Harris;  Sadie H.Johnson;  Unknown Named Owner of Property in the State ofPennsylvania;  Mary C. Goodnight;  Judge Leadbetter, CircuitCourt of Caroline;  James M. McCauley, Virginia State Bar;Unknown Named Surety and Insurance Company for SheriffDepartment of Louisa County; Mary Sue Terry, AttorneyGeneral of Virginia;  Edward W. Murray, Director ofCorrections;  Manager of Louisa County;  Chief of LouisaCounty Police Department;  Director of State CorporationCommission; Director of State Treasurer; Louisa County Boardof Commissioners; Members of Town Council of the County ofLouisa; Members of Board of Supervisors of Louisa County;Mayor of Louisa County;  Commissioner of Revenue of LouisaCounty; Investigator Bateman;  Sheriff Department of LouisaCounty; Unknown Named Police Officer of the City ofRichmond; Unknown Named Deputy Sheriff of Louisa CountySheriff Department; Unknown Named Investigator of LouisaCounty Sheriff Department; Clarence L. Jackson, Defendants-Appellees.
No. 91-6623.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 24, 1992Decided:  January 28, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  David G. Lowe, Magistrate Judge.  (CA-90-80-R)
John Rodgers Burnley, Appellant Pro Se.  John Adrian Gibney, Jr., SHUFORD, RUBIN & GIBNEY, Richmond, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before PHILLIPS and NIEMEYER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
John Rodgers Burnley appeals from the district court's orders dismissing most of his claims for relief under 42 U.S.C. § 1983 (1988).  Burnley also appeals the jury's verdict against him on all remaining claims.  Our review of the record and the district court's opinions discloses that this appeal is without merit and that the jury's verdict was supported by substantial evidence.  Accordingly, we affirm both the district court's orders and the jury's verdict.*  Burnley v. Kennon, No. CA-90-80-R (E.D. Va.  June 18, 1990;  Apr. 19, June 11, Aug. 5 and Dec. 5, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We deny Burnley's Motion to Reinstate Conspiracy Claims Nineteen and Twenty-Two, Motion for Court-Appointed Counsel, Motion for Trial Transcript at Government Expense, Motion for Order of Certification, Motion for Summary Reversal to Resolve Damages, Motion for Leave to File Out of Time an Emergency Motion for Relief, Motion for Leave to File Out of Time a Motion for an Order for Subpoena, and numerous motions for judicial notice including his Motion for Leave to File Out of Time Judicial Notice on County Liability and Motion for Leave to File Out of Time a Motion for Judicial Notice